number release date id office uilc cca_2011030113141950 -------------- from ----------------------- sent tuesday march pm to -------------------- cc subject re penalty question yes as long as the loss is actually attributable to conduct in the year that the loss arises that can be penalized under sec_6662 sec_1_6662-3 provides that the penalty for negligence or disregard of rules or regulations applies to any portion of an underpayment for a year to which a loss deduction or credit is carried which portion is attributable to negligence or disregard of rules or regulations in the year in which the carryback or carryover of the loss deduction or credit arises see also sec_1_6662-4 providing a similar rule for the accuracy-related_penalty on underpayments attributable to substantial_understatement_of_income_tax
